McCuuuoch, J., (after stating the facts.) We search the record in vain for evidence legally sufficient to sustain the verdict of the jury. Viewing it in the strongest light favorable to appellee, it fails to establish any partnership contract between the appellants and Troy, or any agreement, either expressed or implied, whereby those corporations should share the expenses or profits of operating the mines. It is not contended that the mining company was a party to any agreement with Troy except its lease contract whereb}'- it was to receive a royalty on the coal mined. The only interest the mercantile company had in the operation of the mine -was to sell goods to the miners and receive its pay through the proceeds of coal sold. The testimony of Troy, introduced and relied on by appellee to establish a partnership agreement with Wood and Stroup, shows that they were not to participate in the profits or to receive any benefit from the operation of the mine except as stockholders in the corporations by the receipt of the royalty and improvement of the mining property. The relations of appellants' with Troy in these transactions do not meet any of the tests of partnership laid down by this court in Cully v. Edwards, 44 Ark. 423 ; Johnson v. Rothschilds, 63 Ark. 518; Rector v. Robins, ante, p. 437. We have thus expressed the opinion of the court upon the legal sufficiency of the evidence, in view of the possibility of another trial of the cause in another court having jurisdiction of the subject-matter; but this case must be finally disposed of here on the question of, jurisdiction. None of the assigned accounts sued on exceed in amount, separately, the sum of $100, and are, therefore, not within the jurisdiction of the circuit court. .Each constituted a separate cause of action, and could not be grouped together so as to bring the amount within the jurisdiction limits of the circuit court. Mannington v. Young, 35 Ark. 287; Martin v. Foreman, 18 Ark. 249; Collins v. Woodruff, 9 Ark. 463; Fenter v. Andrews, 5 Ark. 34; Berry v. Linton, 1 Ark. 252. In Gregory v. Williams, 24 Ark. 177, this court held that the aggregate amount of “an open account, though composed of several items of different dates, and arising out of different transactions between the parties”, constituted a single cause of action, and could not be separated; but the account sued on in this case is not a running .account between the same parties. Before assignment to the pláintiff the amount due each person was a separate liability, and it did not cease to be such after the assignment. Appellants urge that the suit is upon open accounts, and that under the rule announced in St. Louis, I. M. & S. Ry. Co. v. Camden Bank, 47 Ark. 541, appellee, as assignee, cannot maintain the suit in his own name, without joining his assignors, the original creditors. This defect is not raised in the pleadings below, and cannot be raised here for the first time; but whether the statements of account furnished by the operator of the mine to plaintiff’s assignors be treated as acknowledgments of indebtedness and implied promises to pay, so as to be assignable instruments under the statute, or whether they be treated merely as estimates or memoranda of indebtedness, as held in St. Louis, I. M. & S. Ry. Co. v. Camden Bank, supra, not constituting promises to pay and not assignable under 'the statute* is immaterial, as in either case they are separate causes of action, and, after assignment to plaintiff, cannot be joined together so as to make up the essential amount to give jurisdiction to the circuit court. .The court being without jurisdiction, the judgment is reversed, and the cause dismissed.